Citation Nr: 1511513	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in August 2011, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The RO in Reno, Nevada has jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's herbicide exposure during Vietnam service caused his death, insofar as it led to his development of fatal metastatic esophageal cancer.  See the August 2011 Death Certificate (listing metastatic esophageal cancer as the cause of death).

The Board notes that esophageal cancer is not a disease for which service connection is available on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, presumptions aside, service connection for a disability due to herbicide exposure on a direct basis must also be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving herbicide exposure to establish direct causation).  Therefore, a VA medical opinion is necessary before the Board may adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4).

Additionally, although the statement of the case reflects that the Veteran was provided with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), that document is not in the record and it is thus unclear whether the appellant received appropriate notice for her claim.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007)), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  Accordingly, on remand, the appellant should receive notice that is in full compliance.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with a notice letter that complies with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Then forward the record to an appropriate VA medical examiner for review.  The examiner must review the paper claims folder, as well as all pertinent electronic records in Virtual VA.

The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's fatal metastatic esophageal cancer is related to his period of military service, to include presumed exposure to herbicides therein, or whether his death was otherwise causally or etiologically related to his military service.  

A clear rationale for the opinion must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  

3.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

